Title: To George Washington from Anthony Wayne, 20 March 1790
From: Wayne, Anthony
To: Washington, George



Sir
Richmond State of Georgia 20th March 1790

Nothing but the particular ⟨illegible⟩ of an Officer of merit which request I cou’d not refuse shou’d have induced me to intrude upon your Excellency’s time at a season when I know it must be precious—but as the Object which he has ⟨in View⟩ might be lost by any delay—I take the Liberty to mention Colo. James Armstrong—who wishes an Appointment in one of the Regiments which are expected to be raised he wou’d prefer Dragoons to the foot Service if any such establishment takes place, he however has been accustomed to both, & was an Officer in Canada in the Pennsa Lines early in 1776 & afterwards a Capt. of Dragoons in Colo. Lees Legion & highly esteemed by that Gallant partisan—not only for his bravery which is not to be Questioned but Conduct & continued to preserve and merit that esteem until the close of the War even after which he became a Citizen of this State & has alternately been a member of the House of Representatives or Council ever since he lately Commanded the troops raised for the protection of the Frontiers which have been members disbanded for some time.
shou’d an Opening offer & that it is con⟨illegible⟩ with your Excellency’s Opinion—to nominate him for rank he wishes it

will add to the Obligations already confered upon Your Excellency’s most Obt Hume Servt

Anty Wayne

